Citation Nr: 0800154	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-28 290	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA benefits.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant claims to be the widow of a veteran who served 
on active duty from July 1954 to February 1959.  He died in 
June 2003.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 decisional 
letter of the Phoenix, Arizona Department of Veterans Affairs 
(VA) Regional Office (RO) which found the appellant was not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA death benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant alleges she is entitled to VA benefits as the 
surviving spouse of the veteran.  "Surviving spouse" means 
a person of the opposite sex whose "marriage" to the 
veteran is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued 
and who was the spouse of the veteran at the time of the 
veteran's death and (a) lived with him continuously from the 
date of marriage until his death, except where there was a 
separation that was due to the misconduct of the veteran 
without fault of the spouse, and (b) except as provided in 
§ 3.55, has not remarried or lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  38 C.F.R. §§ 3.1(j), 3.50.  

In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).

Where an attempted marriage is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. 
§ 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The appellant has submitted a Clerk's Certificate from the 
Superior Court of Graham County, Arizona certifying that she 
and the veteran were married in August 2001.  Additionally, 
in an April 2003 report of contact, a RO employee noted the 
veteran had called to inform the RO that his spouse had died 
in August 1996 and that he had remarried the appellant in 
August 2001.  The veteran's June 2003 death certificate also 
indicates he was married to the appellant at the time of his 
death.  

However, on the appellant's June 2003 claim form she 
indicated that she had married and divorced D. K., J. R., and 
J. C.  She provided the places of these marriages and 
divorces, but did not give any indication of dates for when 
these marriages began or, more significantly, ended.  In a 
January 2004 letter, the RO asked her to provide the public 
records of these divorces.  In response, she submitted a 
Maricopa County, Arizona Superior Court Case Information 
computer print out showing she had been divorced from 
W. C. G. in December 1995.  She had not listed W. C. G. on 
her June 2003 claim form as one of her previous spouses.  

The record does not contain sufficient proof that the 
appellant and the veteran were in a valid marriage at the 
time of the veteran's death, since the appellant has not 
provided a certified statement regarding any dates (not even 
years) of when prior marriages were dissolved.  See 38 C.F.R. 
§ 3.205.  Hence, it remains unclear whether the appellant's 
previous marriages had been dissolved at the time of her 
purported marriage to the veteran in August 2001.  

Additionally, regarding the requirements for establishing a 
deemed valid marriage, the appellant has submitted a signed 
statement that "there was no reason" that she and the 
veteran could not marry and that she was with the veteran 
from May 1, 2001 until his death.  However, in order for the 
appellant to establish that her marriage to the veteran 
should be deemed valid, she would need to submit a signed 
statement that she did not have knowledge that remaining 
married to a prior spouse would constitute a legal impediment 
to her marriage to the veteran.  See VAOPGCPREC 58-91 (June 
17, 1991).

The appellant has requested the RO's assistance in helping 
her obtain prior divorce decrees as she does not have the 
funds to do so herself.  However, she has not provided the RO 
with the information, such as the approximate dates of 
divorce, necessary to assist her in obtaining this evidence.  
While the RO has told the appellant of the need to submit 
such evidence, it has not informed her that 38 C.F.R. 
§ 3.158(a) provides that when evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.  
Hence, such notice should be given.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be notified of 
what evidence is required to establish the 
existence of a "valid" and "deemed 
valid" marriage under 38 C.F.R. §§ 3.52 
and 3.205 and of the need to submit a 
certified statement of the details (dates 
and places) of the dissolution of any 
prior marriages.  In conjunction with this 
development, the appellant must be advised 
of the provisions of 38 C.F.R. § 3.158 
(a).  

2.  The RO should undertake any further 
development indicated by any response 
received from the appellant.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

